t c memo united_states tax_court thomas d berry petitioner v commissioner of internal revenue respondent docket no filed date kenneth w klingenberg for petitioner donald fe edwards and keith aqui for respondent memorandum opinion armen special_trial_judge this matter is before the court on the parties’ cross motions for partial summary_judgment under rule a as explained in detail below we shall grant unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable_year in issue - - respondent’s motion and we shall deny petitioner’s motion background’ petitioner resided in stillwater oklahoma at the time that his petition was filed with the court on date kay rogers berry mrs berry instituted a divorce action against thomas d berry petitioner in the district_court for payne county oklahoma state court shortly thereafter on date the state court granted mrs berry an award of dollar_figure for attorney’s fees later that year on date the state court modified its date order to require petitioner to pay the additional sum of dollar_figure for attorney’s fees and costs on date the state court ordered petitioner to pay mrs berry the additional sum of dollar_figure for attorney’s fees this amount was ordered to be paid for services that had already been rendered by mrs berry’s attorney and not for services to be rendered in the future the date order did not state whether petitioner would remain liable for the payment of the dollar_figure amount if mrs berry should die before such amount were paid on date the state court issued a decree of divorce what follows in the text is a summary of the relevant facts they are stated solely for the purpose of deciding the pending cross-motions for partial summary_judgment and they are not findings_of_fact for this case see fed r civ p a rule l a to petitioner and mrs berry consistent with the terms of a settlement agreement that they had previously executed on date petitioner claimed a deduction in the amount of dollar_figure for alimony on his federal_income_tax return for respondent subsequently issued a notice_of_deficiency determining a dollar_figure deficiency in petitioner’s income_tax for the deficiency is based in substantial part on respondent’s disallowance of dollar_figure of the dollar_figure deduction for alimony claimed by petitioner petitioner filed a timely petition with the court challenging the notice_of_deficiency after respondent filed an answer to the petition petitioner filed a motion for partial summary_judgment seeking a summary adjudication that his payment of dollar_figure of mrs berry’s attorney’s fees pursuant to the state court’s date order constituted alimony within the meaning of sec_71 that is deductible under sec_215 respondent filed an objection to petitioner’s motion to which petitioner filed a reply this matter was called for hearing at the court’s motions session in washington d c counsel for respondent appeared at the hearing and made an oral cross motion for partial summary_judgment that petitioner’s payment of mrs berry’s attorney’s fees does not constitute alimony within the meaning of sec_71 although no appearance was made by or on behalf of q4e- petitioner at the hearing petitioner did file a rule c statement with the court discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment see 85_tc_812 79_tc_340 based on our review of the record we are satisfied that there is no genuine issue as to any material fact and that partial summary_judgment may be rendered as a matter of law sec_71 provides the general_rule that alimony - payments are included in the gross_income of the payee spouse while sec_215 provides the general_rule that alimony payments are deductible by the payor spouse sec_215 b provides in pertinent part that the term alimony means any alimony as defined in sec_71 which is includable in the gross_income of the recipient under sec_71 sec_71 b defines alimony as follows sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse the parties agree that petitioner’s payment of mrs berry’s attorney’s fees satisfies the requirements set forth in sec_71 a b and c however the parties disagree whether petitioner’s payment satisfies sec_71 d e whether petitioner’s liability to pay mrs berry’s attorney’s fees would terminate in the event of her death although federal_law controls in determining petitioner’s income_tax_liability in this case state law is necessarily implicated in the inquiry inasmuch as the nature of petitioner’s liability for the payment of mrs berry’s attorney’s fees depends on oklahoma law see eg 81_tc_614 affd without published opinion 829_f2d_39 6th cir and cased cited therein in estate of bosch v 387_us_456 the supreme court addressed the means for determining state law in the context of a federal tax case stating the state’s highest court is the best authority on its own law if there be no decision by that court then federal authorities must apply what they find to be the state law after giving proper regard to relevant rulings of other courts of the state in this respect it may be said to be in effect sitting as a state court 350_us_198 petitioner contends that under oklahoma law a divorce proceeding terminates with the death of one of the spouses and the court loses all jurisdiction over the matter relying on this principle petitioner contends that because the date order directing him to pay mrs berry’s attorney’s fees was only temporary his liability to make such payments would have terminated upon mrs berry’s death thereby bringing the payments - within the definition of alimony under sec_71 see sec_71 d in contrast respondent relying on several oklahoma state court decisions contends that petitioner’s obligation to pay mrs berry’s attorney’s fees would not have terminated upon mrs berry’s death the parties have not cited any oklahoma state court case deciding the narrow legal question presented herein and we are not aware of any such case under the circumstances we must do our best to discern what such state’s highest court would decide 110_tc_297 we begin our analysis of state law with okla stat ann tit sec_110 a 1l e west cum supp which vests oklahoma courts with the authority to issue temporary orders regarding attorney’s fees in divorce actions in conjunction with this provision okla stat ann tit sec_110 b west cum supp provides in pertinent part okla stat ann tit sec_110a e west cum supp provides in pertinent part dollar_figure orders concerning property children support and expenses a after a petition has been filed in an action for divorce or separate_maintenance either party may request the court to issue a temporary order e regarding attorney’s fees --- - any temporary orders may be vacated or modified prior to or in conjunction with a final decree ona showing by either party of facts necessary for vacation or modification temporary orders terminate when the final judgment on all issues except attorney fees and costs is rendered or when the action is dismissed k k neither provision speaks directly to the question of the viability of such temporary orders in the event of the death of one of the spouses to the divorce proceeding petitioner correctly asserts that in oklahoma the death of a spouse before entry of a final divorce decree generally terminates the cause of action in pellow v pellow p 2d okla the supreme court of oklahoma the state’s highest court held in pertinent part a cause of action for a divorce is purely personal and it has been held that such a cause of action terminates on the death of either spouse before the entry of the final decree in effect the trial_court is deprived of its jurisdiction if on the other hand the trial_court has entered a decree it has been held that the death of a spouse does not affect the matter id pincite emphasis added citing mabry v baird okla p 2d where a spouse in a divorce action dies after entry of a final divorce decree however the action generally is unaffected for example in mabry v baird supra the trial_court had entered a final divorce decree reserving the matter of the wife’s claim for attorney’s fees for further hearing the wife died before the court held its further hearing on the issue --- - of attorney’s fees under the circumstances the supreme court of oklahoma held that the trial_court had jurisdiction to enter an order awarding attorney’s fees to the legal_representative of the deceased wife for a similar holding see swick v swick p 2d okla where a spouse in a divorce proceeding died after the entry of a final divorce decree but before the court decided the deceased spouse’s motion for attorney’s fees the deceased spouse’s attorney had standing to move for the payment of his client’s attorney’s fees the supreme court of oklahoma has recognized that an attorney’s standing to seek the payment of attorney’s fees ina divorce action is not always contingent on the trial court’s continuing jurisdiction over the divorce proceeding in kelly v maupin p 2d okla a case somewhat analogous to the instant case the supreme court of oklahoma held that where a trial_court had entered a temporary order awarding attorney’s fees to a wife in a divorce proceeding the wife’s attorney had the right to enforce that order through contempt proceedings brought against the husband even though the wife had filed a dismissal with respect to her divorce petition in the interim the court held in pertinent part we do not think it is essential to a determination of this case to decide definitely whether this order was effective as a dismissal of the divorce action regardless of its effect in that particular it was in our judgment obviously ineffective to destroy the previous order made by the court in so far as that -- - order was for the benefit of the plaintiff’s attorney id pincite although the supreme court of oklahoma has not addressed the narrow legal issue presented in the instant case the cases cited above particularly kelly v maupin supra lend support to respondent’s position that petitioner would have remained liable for the payment of attorney’s fees either to representatives of mrs berry’s estate or directly to mrs berry’s attorney had mrs berry died before entry of a final divorce decree by the state court kelly v maupin supra suggests that the supreme court of oklahoma considers the award of attorney’s fees to have continuing viability regardless of the status of the underlying divorce action we note that the majority of state courts considering this question have concluded that an award of attorney’s fees remains viable and enforceable notwithstanding the death of one spouse before entry of a final divorce decree see stackhouse v stackhouse n w 2d mich ct app centazzo v centazzo a 2d r i hirsch v hirsch so 2d fla dist app state ex rel paxton v porter superior court n b 2d ind williams v williams a 2d n j spiro v spiro n e 2d ill app ct gunther v gunther s w 2d tex civ app briggs v briggs s e 2d n c ballard v caperton ky ky see also zinsmeister v commissioner tcmemo_2000_364 interpreting minnesota law smith v commissioner tcmemo_1998_166 interpreting georgia law but cf hogsett v hogsett s w 2d mo ct app greer v greer p 2d colo courts upholding the viability of awards of attorney’s fees freguently focus on the public policy underlying the statutory provisions authorizing such awards e providing otherwise needy spouses with the means to retain counsel in divorce actions see stackhouse v stackhouse supra pincite williams v williams supra pincite such courts point out that a spouse’s access to counsel would be unduly restricted if counsel were required to bear the risk that his or her client might not survive until a final divorce decree is entered on the other hand courts holding that awards of attorney’s fees in divorce proceedings do not survive the death of a spouse merely seek to impose a bright line rule that such awards abate with the death of a spouse before the entry of a divorce decree considering oklahoma case law as well as the policy underlying awards of attorney’s fees in divorce actions we conclude that the supreme court of oklahoma would hold that petitioner would remain liable for the attorney’s fees that the state court awarded to mrs berry in even if mrs berry had died before entry of a final divorce decree consistent with the foregoing we shall grant respondent’s oral motion for partial summary_judgment and we shall deny petitioner’s motion for partial summary_judgment to reflect the foregoing an order granting respondent’s oral motion for partial summary_judgment and denying petitioner’s motion for partial summary_judgment will be issued
